Citation Nr: 1203256	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-47 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether the Appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges that he was in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including the recognized guerrillas in the service of the Armed Forces of the United States.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDING OF FACT

The National Personnel Records Center has certified, and re-certified, that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.  

REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code:  Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.  

Under Section 1002, an eligible person is any person:  (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or 


(2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

Facts and Analysis

The Appellant alleges qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including in the recognized guerilla forces in service of the Armed Forces of the United States. 




As proof of qualifying service, the claims file contains numerous copies of documents submitted by the Appellant throughout the course of his appeal, including the following:  Affidavit for Philippine Army Personnel, dated in January 1946; Form AGNR1 from General Headquarters of the Armed Forces of The Philippines, dated in May 1990, certifying that the Appellant was in a guerrilla unit; Form AGNR2 from General Headquarters of the Armed Forces of The Philippines, dated in May 1997, certifying that the Appellant was a recognized guerrilla who joined in September 1943; a document from the assistant adjutant general, dated in May 1990, acknowledging the Appellant as a recognized guerrilla in September 1943; various identification cards of the Appellant, showing among other things that he was a life member of the Veterans Federation of the Philippines; a community tax certificate, issued in February 2009; a passbook document indicating the Appellant had an account at the Philippine Veterans Bank; and an application for old age pension (veteran), filed in August 1990 at the Philippine Veterans Affairs Office. 

In support of his claim, the Appellant also submitted a joint affidavit from two fellow soldiers, who attest that they knew and served with the Appellant in the same military unit during World War II. 

As the documents submitted by the Appellant were not issued by a U.S. service department, the RO relied on verification of service from the National Personnel Records Center (NPRC), which in September 2009, certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  After submission of additional documents from the Appellant, the NPRC in August 2010 re-certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  





As the documents from the Appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because the records are not official documents of the appropriate United States service department, the documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

The Board acknowledges the Appellant's contentions that the documentation he supplied was derived from reliable sources to show he was truly a World War II veteran, but finds that the Manila RO correctly applied the relevant provisions of the law and regulations in regard to determining the Appellant's eligibility for Filipino Veterans Equity Compensation Fund benefits under the American Recovery and Reinvestment Act.  For the purpose of ascertaining whether a claimant has the requisite military service, the provisions of 38 C.F.R. § 3.203 have been followed.  The Appellant's submitted evidence does not constitute evidence issued by a service department of the United States military.

As previously found, valid military service has not been certified through a United States service department.  Further, the Appellant has provided no additional evidence to warrant another request for certification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373(Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).  

As the U.S. service department, through the NPRC, certified, and re-certified, that the Appellant did not serve as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United State Armed Forces, the finding is binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530(1992). 




Therefore, the Board concludes that the Appellant is not eligible for, that is, he is not legally entitled to the Filipino Veterans Equity Compensation Fund benefit under the American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The Appellant is not eligible for benefits from the Filipino Veterans Equity Compensation Fund, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


